DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Claire Palmer on 07/05/2022.
The application has been amended as follows: 
Claim 9, Line 3, REPLACE “can” with --is configured to--

Claim 10, Line 1, REPLACE “4,” with --1,--

Claim 11, Line 1, REPLACE “4,” with --1,--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The examiner notes that in the previous office action, claims 4, 10, and 11 were objected to as allowable. Claim 1 has incorporated limitations of claim 4, and therefore, claims and all subsequent claims are allowable. Claim 4 is cancelled.

Allowable Subject Matter
Claims 1-3 and 5-11 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        /JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642